                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION


  UNITED STATES OF AMERICA,                   )
                                              )
  v.                                          )       Case No.4:18CR00012
                                              )
  JALEN CORMARRIUS TERRY,                     )
                                              )
         Defendant.                           )


             DEFENDANT JALEN CORMARRIUS TERRY’S SUPPLEMENTAL
                   MOTION TO DISMISS SECTION 924(c) COUNTS

         Now comes Defendant Jalen Cormarrius Terry (“Terry”) pursuant to Rules 8 and 12(b)(3)

  of the Federal Rules of Criminal Procedure and other applicable law and supplements his

  previously filed and still pending Motion to Dismiss Counts Three and Seven of Indictment

  (Document 112) and Motion to Dismiss Counts Five and Nine of Indictment (Document 233).

         As explained in the memorandum Terry shall file in support of this supplemental motion,

  the grand jury’s inclusion of Counts Three, Five, Seven and Nine in the Indictment exceeds the

  proper unit of prosecution under 18 U.S.C. § 924(c)(1), subjects Terry to unwarranted criminal

  liability and exposes him improperly to multiple, consecutive sentences.

         Wherefore, the Court should dismiss Counts Three, Five, Seven and Nine.

                                              JALEN CORMARRIUS TERRY



                                              By: s/Paul G. Beers
                                                    Of Counsel




                                                  1



Case 4:18-cr-00012-MFU-RSB Document 332 Filed 05/09/19 Page 1 of 2 Pageid#: 1396
  Paul G. Beers (VSB # 26725)
  Glenn, Feldmann, Darby & Goodlatte
  37 Campbell Avenue, S.W.
  P. O. Box 2887
  Roanoke, Virginia 24001-2887
  Telephone (540) 224-8035
  Facsimile (540) 224-8050
  Email: pbeers@glennfeldmann.com

  Counsel for Jalen Cormarrius Terry



                                       Certificate of Service
         I hereby certify that on May 9, 2019, I electronically filed the foregoing Defendant Jalen

  Cormarrius Terry’s Supplemental Motion to Dismiss Section 924(c) Counts with the Clerk of the

  Court using the CM/ECF system which will send notification of such filing to Ronald M. Huber,

  Esq., Managing Assistant United States Attorney, United States Attorney’s Office, 255 West

  Main Street, Charlottesville, Virginia 22902, and to Heather L. Carlton, Esq., Assistant United

  States Attorney, United States Attorney’s Office, 255 West Main Street, Charlottesville, Virginia

  22902.



                                              s/Paul G. Beers
                                              Paul G. Beers




                                                 2



Case 4:18-cr-00012-MFU-RSB Document 332 Filed 05/09/19 Page 2 of 2 Pageid#: 1397
